Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bourdelais (WO 2007126607) in view of Laney (US 20100075069) and Lucchesi (US 4486377). Bourdelais teaches a method of forming a polymeric coating composition with nano-nodules, which preferably have a height to width aspect ratio of between 0.5-5.0 (pg. 10 ln. 13-14, pg. 15 ln. 28-pg. 16 ln. 19, pg. 30 ln. 7-28, Figure 2).  The roller is made by coating with high temperature nickel followed by thin dense chrome plating (pg. 21 ln. 5-pg. 22 ln. 5).  The nano-nodules can be distributed both on the light exit surface and on the surface opposite the light exit surface (pg. 8 ln. 20-26, pg. 18 ln. 1-9).  Laney teaches a structuring process for producing a polymer light redirecting film for LCD’s wherein polymer is passed on a moving carrier foil between the foil and structured roller (Figure 2 and discussion thereof). Lucchesi teaches a structuring process for producing a polymer film wherein polymer, is extruded from a die (col. 6 ln. 55-42) onto a moving carrier foil between the foil and a structured extrusion roller (Figure 3 and discussion thereof).  Lucchesi teaches the extrusion roller is cooled below the solidification temperature of the polymer material (col. 7 ln. 45-col. 8 ln. 11).  The prior art does not teach or suggest a method as claimed including a nano or micro structured roller wherein the melt of the thermoplastic material is solidified upon contact with the roller and wherein the velocity of the melt and the rotational velocity of the roller is higher than 10 meters per minute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712